DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/168,863, filed 02/05/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-020063, filed on 02/07/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US20170194771A1) in view of Pflueger (CN105977091A) (refer to enclosed translations for citations).
Regarding claim 1,
Aoki teaches a battery back having an interlock structure 10, comprising:
plurality of battery modules (Fig. 3, 101);
 a case that includes a case main body (Fig. 3, 16A, 16B, 19, 13; examiner notes the fixing members 13, side frames 18, and cell holders 16A and 16B reads on the claimed case having a case body) accommodating the plurality of battery modules [0039];
and a case cover covering the case main body (Fig. 2, 15; [0050]);
and a bus bar unit (Fig. 3, 45; [0038]) that electrically conducts two battery modules among the plurality of battery modules (Fig. 3, 101),
which is not removable in an up-down direction with respect to at least the bus bar ([0052], “bus bars 45 (refer to FIGS. 5 and 6) are connected to the positive electrode terminal 104 and the negative electrode terminal 105 protruding from the openings 180h in an upward direction (+Z direction) by laser welding”; it is the examiners position that the welding thereof prevents removing in an up-down direction”),
and an insulated bus bar cover (Fig. 4, 180, 180d; [0078]).
Aoki fails to teach the insulated bus bar cover with removal restricting and access permitting portions as well as bolts within the interlock structure. Pflueger teaches a bus bar unit with a cover for bolts within the interlock structure for finger protection, including   
a bus bar cover with an insulation property (Fig. 1, 22; [039]);
a bus bar cover body covering the bus bar (Fig.1, 12; [039]), 
a removal restricting portion which is configured to restrict the cover connecting portion from being removed from the accommodated object or the case body (Fig. 1, 17; [033]);
and an access permitting portions which are configured to allow access to the bolts (Fig. 1, 19; [035]).
Pflueger teaches the design of the bus bar cover thereof to ensure finger-contact protection [035].
Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the bus bar cover and bolts as taught by Pflueger with the interlock structure of the battery pack as taught by Aoki in order to ensure finger contact protection for the device.

    PNG
    media_image1.png
    869
    831
    media_image1.png
    Greyscale
Regarding claim 2,

Modified Aoki teaches the interlock structure of the battery pack according to claim 1 (see elements of claim 1 above), wherein Pflueger teaches the bus bar cover further includes contact regulating portions extending from the bus bar cover body and covering above the respective bolts (annotated Fig. 1, contact regulating portion; [035]), the access permitting portions are openings provided in the respective contact regulating portions (Fig. 1, 19; see elements of claim 1 above; [035]), and each of the openings is smaller than a bolt head (Fig. 1, 141) of each of the bolts when viewed from above.
Regarding claim 3,
Modified Aoki teaches the interlock structure of the battery pack according to claim 2 (see elements of claim 2), wherein Pflueger teaches each of the contact regulating portions has a tubular body (Fig. 1, 15; [033]), and a distance between a lower surface of each of the openings and the bolt head is shorter than a length of each of the bolts (Fig. 1, 19, 141).  It is the examiner’s position that the distance between the opening of 19 and bolt heat 141 seems minimal compared to the length of the screw, thus it would be obvious to one of ordinary skill of the art before the effective filing date to make the distance between each of the openings and the bolt heads shorter than the length of each of the bolts so that the bolts do not fall out [017]. 
Regarding claim 4,
Modified Aoki teaches the interlock structure of the battery pack according to claim 1 (see elements of claim 1), wherein Pflueger teaches the bus bar cover (Fig. 1, 12) is configured so that it can be assembled horizontally with respect to the bus bar (Fig. 1, 22)
Regarding claim 5,
Modified Aoki teaches the interlock structure of the battery pack according to claim 4 (see elements of claim 4), wherein Pflueger teaches the bus bar cover is provided with an engaging portion for preventing the bus bar from coming off horizontally from the bus bar cover after assembly (Fig. 1, 23; [039]).  It is the examiner’s position that 23 engages busbar 22 such that it is harder to remove it horizontally from the bus bar cover.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728